Matter of Golder (2020 NY Slip Op 02734)





Matter of Golder


2020 NY Slip Op 02734


Decided on May 7, 2020


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 7, 2020

Manzanet-Daniels, J.P., Mazzarelli, Gesmer, Moulton, JJ.


11461 652371/16

[*1] In re Louis Golder, etc., Petitioner-Respondent, 29 West 27th Street Associates, LLC, Respondent-Appellant, Tauber Family Irrevocable Trust dated December 10, 2012, et al., Respondents.


Sperber Denenberg & Kahan, P.C., New York (Jacqueline Handel-Harbour of counsel), for appellant.
Stephen I. Feder, P.C., Forest Hills (Stephen I. Feder of counsel), for respondents.

Order, Supreme Court, New York County (Saliann Scarpulla, J.), entered June 13, 2018, which confirmed the special referee's report and granted the petition for dissolution of respondent 29 West 27th Street Associates, LLC (the LLC), unanimously affirmed, with costs.
The motion court correctly confirmed the special referee's report and adopted his determination that the partnership agreement's termination date applied to the later formed LLC (see Flanagan & Cooke v RC 27th Ave. Realty Corp., 305 AD2d 135 [1st Dept 2003]). Contrary to the LLC's contention, the partnership agreement did not automatically terminate upon the formation of the LLC (see Matter of Hochberg v Manhattan Pediatric Dental Group, P.C., 41 AD3d 202 [1st Dept 2007]). The record before the referee showed that only the Taubers, representing a 40% interest in the LLC, had signed the operating agreement, and the referee acted within the scope of the reference in rejecting evidence that he deemed irrelevant (see generally Charap v Willett, 84 AD3d 1000, 1001 [2d Dept 2011]).
We have considered the LLC's remaining contentions and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MAY 7, 2020
CLERK